DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/09/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over NTN Corp [JP 4-89717A] in view of Aida et al. [US 5,896,961].
	Claim 1, NTN Corp discloses a drive device [1] for driving a movable portion [3] provided in a vacuum chamber [page 2 lines 41-43], the drive device [1] comprising: a movable-side magnet [5] provided to the movable portion [3; page 3 lines 83-85]; and a drive unit [7; page 3 lines 88-91] that is provided outside the vacuum chamber [between the ends of 2; page 2 lines 43-46], and drives the movable portion [3] by exerting magnetic force on the movable-side magnet [5], wherein the drive unit [7] has a first magnet [9] that exerts magnetic force of attracting the movable-side magnet [5], a moving mechanism [12] that integrally moves the first magnet and the second magnet [page 4 lines 135-140].
NTN Corp fails to teach that the drive unit has a second magnet that is provided to be adjacent to the first magnet, and exerts magnetic force of repelling the movable-side magnet.
Aida et al. teaches a device wherein a movable portion [moving member 9] is magnetically coupled to a drive unit [fixed member 12] wherein in one arrangement, figure 1, the drive unit has a first magnet [10/11] arranged to attract a movable-side magnet [6/7] arranged on the movable portion and in another arrangement, figure 6, the drive unit has a first magnet [10/11] arranged to attract a movable-side magnet [6/7] arranged on the movable portion and a second a second magnet [25] that is provided to be adjacent to the first magnet [10/11], and exerts magnetic force of repelling the movable-side magnet [6/7].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the magnet configuration of NTN Corp to include a second magnet that is provided to be adjacent to the first magnet, and exerts magnetic force of repelling the movable-side magnet as taught by Aida et al. in order to provide a large alignment force should the movable-side magnet and first moving magnet become unaligned due to the repulsion force between the second magnet and the movable-side magnet [Aida et al. col. 13 lines 9-35] since as taught by Aida et al. both magnet arrangements were well known and simple substitution of one known element for another [in this case the magnet arrangements of figures 1 and 6 in Aida et al.], producing a predictable result, renders the claim obvious.
Claim 2, NTN Corp discloses the drive device according to claim 1, wherein Aida et al. teaches that the second magnet [25] is arranged point-symmetrically with the first magnet [10/11] as a center [col. 13 lines 19-27; figures 2 and 6].
	Claim 3, NTN Corp discloses the drive device according to claim 1, wherein Aida et al. teaches the second magnet [25] is arranged annularly around the first magnet [10/11; col. 13 lines 19-27; figures 2 and 6].
Claim 4, NTN Corp discloses the drive device according to claim 1, wherein NTN Corp further discloses that the movable portion [7] is movable along a first direction [direction A to the left], and the moving mechanism [12] is able to integrally move the first magnet and the second magnet along the first direction [page 4 lines 135-140].
Claim 5, NTN Corp discloses the drive device according to claim 1, wherein NTN Corp further discloses that the movable portion [7] is movable in a first direction [direction A to the left] and a second direction [direction A to the right] along intersecting the first direction, and the moving mechanism [12] is able to integrally move the first magnet and the second magnet along the first direction and the second direction [via pulleys 11a and 11b, motor 12 moves the movable portion in both directions, left and right; page 4 lines 135-140].
Claim 6, NTN Corp discloses the drive device according to claim 1, wherein NTN Corp further discloses that the movable portion is connected to a sample stage [4] provided in the vacuum chamber.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant contends that Aida et al. fails to teach a moving drive unit since the fixed member 12 is fixed. 
In response, Aida et al. is relied upon for its teaching of arranging opposing magnets as explained in the rejection.  It is not relied upon to teach a moving drive unit nor it’s intended use located in a vacuum chamber.  The teaching relied upon from Aida et al. is of a second magnet 25 that can be arranged in an annular form around a movable-side magnet 7 in order to repel the movable-side magnet and cause alignment between two magnetic objects, a movable portion 9 and a drive unit 12. Combining the second magnet of Aida et al. with the device of NTN Corp would help increase alignment force between the movement of the magnetically coupled movable portion and drive unit as taught by Aida et al. col. 13 lines 9-35.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as taught by Aida et al. [col. 13 lines 9-35], the use of the annular second magnet adjacent to the movable-side magnet increases the alignment force should the movable-side magnet and first moving magnet become unaligned due to the repulsion force between the second magnet and the movable-side magnet 
Applicant contends that Aida et al. discloses a vibration dampener and therefore one of ordinary skill in the art would not have applied it to a moving mechanism that integrally moves with the first magnet and second magnet.
In response to applicant's argument that Aida et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Aida et al. is directed toward the art of using magnetic filed from one member to influence to position of a second member.  Therefore its teaching of adding a second magnet adjacent to the first magnet to exert a magnetic force to align the two magnets through a magnetic repelling force would have been know in any art related to electromagnetic actuation and alignment of two separate magnet components.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837